Case 7:18-cr-02047 Document1 Filed on 12/01/18 in TXSD Page 1 of 2

 

AO 91 (Rev. 11/11) Criminal Complaint ° United States Courts
Southern District of Texas
UNITED STATES DISTRICT COURT FILED

for the December OL, 2018

Southern District of Texas
Outnern Misti * David J. Bradley, Clerk of Court

 

 

 

United States of America )
. Case No M-\8 * AYo-M
OVANDO-Rosas, Jose Alfonso, YOB: 1991, MEX ‘
CASTRO-Martinez, Cristian, YOB: 1993, MEX
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. .
On or about the date(s) of November 30, 2018 " in the county of Hidalgo in the
Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C., 841 (a)(1) . Knowingly and Intentionally Possess with Intent to Distribute approx. 105.5

kilograms of marijuana, a Schedule | Controlled Substance

21 U.S.C., 846 :
Knowingly and Intentionally Conspire to possess with Intent to Distribute
approx. 105.5 kilograms of marijuana, a Schedule | Controlled Substance

This criminal complaint is based on these facts:

See Attachment "A".

# Continued on the attached sheet.

a4 TT
Alfonso Perez Jr., DEA Special Agent

Printed name and title

Sworn to before me and signed in my presence. pc pp 4)
Arr
‘Date: 12/01/2018 @ N39

Fudge’ 'S signature
City and state: McAllen, Texas J. Scott Hacker, U.S. Magistrate Judge

Printed name and title

 

 
Case 7:18-cr-02047 Document1 Filed on 12/01/18 in TXSD Page 2 of 2

ATTACHMENT A

On November 30, 2018, at approximately 3:00 p.m., United States Border
Patrol (USBP) agents responded to a camera activation with an image
depicting one individual carrying what appeared to be a bundle of
suspected narcotics on his back.

A USBP agent operating a camera was able to observe five male subjects
near the railroad tracks, north of the Havana Church. The camera
operators observed four of the five subjects, wearing dark clothing,
carrying a bundle of suspected narcotics. USBP agents noticed that the
subject that was guiding the group was not wearing dark clothing.

USBP agents responded to the area where the subjects were last seen by
the camera operator. USBP agents were able to locate and arrest two
individuals approximately 100 yards from the area where the narcotics
were seized. The individuals were identified as Cristian CASTRO-
Martinez, hereinafter referred to as CASTRO-Martinez and Jose Alfonso
OVANDO~Rosas, hereinafter referred to OVANDO-Rosas. Agents noticed that
both CASTRO-Martinez and OVANDO~-Rosas had visible strap marks on their
shoulders from carrying the heavy marijuana bundles.

USBP agents transported CASTRO-Martinez and OVANDO-Rosas along with the
four (4) bundles of marijuana to the McAllen Border Patrol Station for
processing. The four (4) bundles weighed approximately 105.5 kilograms.

On this same date, DEA agents interviewed CASTRO~Martinez and OVANDO-
Rosas separately. CASTRO-Martinez and OVANDO-Rosas were read their
Miranda Warnings in the Spanish language and both waived their rights.

CASTRO-Martinez told agents that he had crossed illegally onto the United
States along with other individuals carrying a large bundle of marijuana.
CASTRO-Martinez further stated that .he had agreed to carry the marijuana
bundles as payment for being smuggled into the United States.

OVANDO-Rosas told agents that he had crossed illegally into the United
States with a small group of individuals that had smuggled marijuana
bundles into the United States, but that he had not carried any bundles
of marijuana. OVANDO-Rosas’s statement contradicted what USBP agents
had observed. Furthermore, DEA agents noticed that OVANDO-Rosas was
wearing dark clothing and had visible strap marks on his shoulders,
caused by the heavy weight and the ropes that are used to secure the
marijuana bundles.
